UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the Appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Hickory Tech Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 221 East Hickory Street P.O. Box 3248 Mankato, MN 56002-3248 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON TUESDAY, MAY 17, 2011 The Annual Meeting of the Shareholders of Hickory Tech Corporation (“HickoryTech”) will be held at the Mankato City Center Hotel, located at 101 East Main Street (at the corner of Riverfront Drive and Main Street) in Mankato, Minnesota, on Tuesday, May 17, 2011 at 10:00 a.m., Central Daylight Time, for the following purposes: 1. To elect the four directors named in the attached proxy statement to serve for ensuing three-year terms; 2. To hold an advisory vote on executive compensation; 3. To hold an advisory vote on the frequency of the advisory vote on executive compensation; 4. To ratify Grant Thornton LLP as our independent registered public accounting firm and auditors for 2011; 5. To transact such other business as may properly come before the meeting or at any adjournment thereof. The Board of Directors has fixed the close of business on March 22, 2011, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. Whether or not you expect to attend the meeting, please sign and date the proxy and return it promptly in the enclosed envelope, or take advantage of the option to vote by Internet or telephone.If you choose to return the proxy card by mail, we have enclosed an envelope, for which no postage is required if mailed in the United States.To vote by Internet or telephone, please follow the instructions on the proxy voting card or online at www.proxyvote.com.If you decide to attend the meeting and vote in person, you may withdraw your proxy. BY THE ORDER OF THE BOARD OF DIRECTORS HICKORYTECH CORPORATION Dale E. Parker Board Chair Mankato, Minnesota April 7, 2011 Important notice regarding the availability of proxy materials for the shareholder meeting to be held on May 17, 2011. Our proxy statement, the form of our proxy card, and Annual Report on Form 10-K can be viewed online at www.hickorytech.com/proxy. 1 HICKORYTECH CORPORATION 221 East Hickory Street P.O. Box 3248 Mankato, MN 56002-3248 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON TUESDAY, MAY 17, 2011 SOLICITATION We are furnishing this proxy statement in connection with the solicitation of proxies by our Board of Directors for use at our Annual Meeting of Shareholders to be held at the Mankato City Center Hotel, located at 101 East Main Street (at the corner of Riverfront Drive and Main Street) in Mankato, Minnesota on Tuesday, May 17, 2011, at 10:00 a.m. (Central Daylight Time) or at any adjournment of that meeting.All properly executed proxies will be voted at the meeting.This proxy statement and the enclosed proxy card will be mailed to shareholders on or about April 7, 2011. REVOCABILITY OF PROXY Your proxy may be revoked at any time before it is exercised by filing a later dated proxy (by mail, Internet or telephone) or a written notice of revocation with our Corporate Secretary, or by voting in person at the Annual Meeting.Unless it is revoked, your proxy will be voted in the manner set forth in this proxy statement or as you specify in your proxy card. ANNUAL REPORT AND PROXY MATERIALS Our Annual Report for fiscal 2010, including our Form 10-K as filed with the SEC, is enclosed in the envelope containing this proxy statement. VOTING You must be a shareholder of record at the close of business on March 22, 2011 to be entitled to vote at the Annual Meeting.As of that date, there were 13,359,211 shares of our common stock outstanding. For each share held, shareholders may cast one vote for each proposal identified on the proxy card.For each share held, you may cast one vote for each of the four directorships to be filled at this meeting.If you do not wish your shares to be voted for a particular nominee, please so indicate in the space provided on the proxy card.You may vote your shares by Internet or a toll-free telephone call as an alternative to completing and mailing the enclosed proxy card.The procedures for Internet and telephone voting are described on the proxy card.The Internet and telephone voting procedures are designed to verify your identity, allow you to give voting instructions, and confirm that your instructions have been recorded properly.If you vote by Internet or telephone, you should not return a proxy card by mail. A majority of the outstanding shares must be represented in person or by proxy in order to consider the items of business at the meeting.We will count abstentions as present or represented at the meeting for purposes of determining whether a quorum exists and for purposes of calculating the number of votes cast, but will not consider abstentions as votes in favor of the matter.We will treat broker non-votes as present and entitled to vote for purpose of the presence of a quorum, but not present and entitled to vote for purposes of determining whether the requisite vote has been obtained on a specific matter.Therefore, broker non-votes will have no effect on the outcome of the matter. A plurality of the voting power of the shares present or represented at the meeting and entitled to vote at a meeting at which a quorum is present is required for the election of each director. 2 ITEMS REQUIRING YOUR CONSIDERATION The following items in this proxy statement require your consideration and approval: 1. Election of four directors named in this proxy statement for three-year terms.See below. 2. An advisory vote on executive compensation.See page 33. 3. An advisory vote on the frequency of the advisory vote on executive compensation.See page 34. 4. Ratification of Grant Thornton LLP as the Company’s Independent Registered Accounting Firm and Auditors for 2011. See page 36. PROPOSAL 1: ELECTION OF DIRECTORS Our Board of Directors (“Board”) is divided into three classes with each class of directors serving for a three-year term. You are being asked to consider the election of four directors at the Annual Meeting.The terms of directors Robert D. Alton, Jr., James W. Bracke, R. Wynn Kearney, Jr. and Dale E. Parker expire in 2011, and the Board has nominated Messrs. Alton, Bracke, Kearney and Parker for re-election to the Board, each for three-year terms.Proxies may not be voted for more than four nominees. Mr. Starr J. Kirklin retired from our Board, effective May 11, 2010.His director position on the Board was not filled.The Board believes it can effectively represent the shareholders and carry out their responsibilities with a nine member Board.There are currently nine directors on our Board of Directors, all of whom have served as directors for more than one year. The following table provides information, as of February 28, 2011, about the nominees for election.The biographies of each of the nominees and continuing directors below contain information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the Governance/Nominating Committee and the Board to determine that the person should serve as a director for our Company in 2011. The Board of Directors Unanimously Recommends that the Shareholders Vote for all Nominees You may vote for all, some or none of the nominees for election to the Board.Unless authority to vote is withheld, the persons named as proxies will vote FOR the election of each of the above-listed nominees.If any of the nominees are not candidates for election at the meeting, which is not presently anticipated, the persons named as proxies will vote for such other person or persons as they may, in their discretion, determine.Directors will be elected by a plurality of the votes cast. The following table provides information about our remaining directors, whose terms expire in 2011, 2012, and 2013. TERMS ENDING IN 2 ROBERT D. ALTON, JR. has served as a director since 1993.Mr. Alton, age 62, served as President, Chief Executive Officer (CEO) and Chair of the Board of HickoryTech from 1993 to 2002.Prior to joining HickoryTech, Mr. Alton served as President of Telephone Operations for Contel Corporation, a provider of telecommunications services, and was employed in various executive and financial capacities at Contel Corporation for 21 years.Mr. Alton’s qualifications to serve on our Board include extensive experience in the telecommunications industry, his executive leadership experience and his financial expertise. 3 JAMES W. BRACKE has been a director since 2004 and served as Chair of the HickoryTech Board from January 2009 through December 2010.Mr. Bracke, age 63, serves as the CEO for Green Gas LLC, which employs a novel green technology to economically convert medical wastes into energy.Since 2006, Mr. Bracke has served as the President of Boulder Creek Consulting, LLC, a business and technology consulting firm.From 2004 to 2006, Mr. Bracke served as Vice President of EPIEN Medical, a privately held medical device company focused on developing, manufacturing and marketing agents for skin disorders.From 1981 to 2004, Mr. Bracke was President and CEO and a director of Lifecore Biomedical, Inc., a healthcare medical device manufacturer.He is a director of Image Sensing Systems, Inc., of St. Paul, Minnesota, a technology company focused in infrastructure product improvement through the development of software-based detection solutions for the Intelligent Transportation Systems Sector.Mr. Bracke’s qualifications to serve on our Board include extensive experience in senior executive management positions in the public-reporting corporate environment, financial expertise, as well as cross-board experience from serving as a director for three public organizations. R. WYNN KEARNEY, JR. has been a director since 1993 and served as Chair of the HickoryTech Board from January 2007 to December 2008.Mr. Kearney, age 67, has been in private practice since 1972 with the Orthopaedic & Fracture Clinic, P.A., with offices in southern Minnesota, and is its senior surgeon.Mr. Kearney is an Associate Clinical Professor of the University of Minnesota Medical School and a minority owner of the Minnesota Timberwolves NBA basketball team.He is also a director of Exactech, Inc. of Gainesville, Florida, a developer, manufacturer and distributor of orthopaedic implant devices to hospitals and physicians.Mr. Kearney’s qualifications to serve on our Board include cross-board experience gained from service on multiple private and public company boards, and non-profit boards and his leadership experience in business and in professional organizations. DALE E. PARKER has been a director since 2006, a Vice Chair of the HickoryTech Board of Directors from January 2009 to December 2010 and has served as Chair of the HickoryTech Board of Directors since January 2011.Mr. Parker, age 59, resigned in 2010 as Chief Financial Officer (CFO) of Neenah Enterprises, Inc., an independent foundry.From 2009 to 2010 Mr. Parker was the Vice President of Finance for Paper Works, a producer of coated recycled paper board.Mr. Parker was CFO at Forest Resources, LLC, a company focused on paper product production and conversion, from 2007 to October 2008.From 2006 to 2007, Mr. Parker was CFO at Vitex Packaging Group, a manufacturer of packaging for tea and coffee brands.From 2000 to 2006 Mr. Parker served as Vice President, CFO, and board member of Appleton Papers, Inc., a leading manufacturer of specialty, high value-added coated paper products, including carbonless thermal and security papers.Mr. Parker is a CPA and holds an MBA.Mr. Parker’s qualifications to serve on our Board include his extensive experience working in senior executive positions for both public and private companies in a variety of industries and his expertise with financial statement preparation and SEC reporting gained from his experience as a CFO. CONTINUING DIRECTORS TERMS ENDING IN 2012 LYLE T. BOSACKER has served as a director since 1988.Mr. Bosacker, age 68, retired as President of CEO Advisors, Inc., a management consulting and information system planning services firm, in 2004.Mr. Bosacker served as the Director of Corporate Information Services for International Multifoods from 1991 to 1993 and as its Director of Corporate Information Systems Planning from 1987 to 1991.Mr. Bosacker’s qualifications to serve on our Board include his business leadership experience, extensive experience in information technology, and his experience in management consulting as an owner of his own business. 4 MYRITA P. CRAIG has served as a director since 1998 and was Chair of the HickoryTech Board from January 2003 to December 2004.Ms. Craig, age 56, has served as President for Blackbook Experience Management group since September 2010.Ms. Craig was previously engaged with the Cincinnati USA Regional Chamber as Executive Director, office of Agenda 360, from January 2009 through August 2010.Ms. Craig served as the Vice President of the Cincinnati USA Regional Chamber from June 2002 through February 2008 and was the Chief Executive Officer of Sapientia Consulting from May 1999 through June 2002.Prior to establishing the consulting firm, Ms. Craig was employed, from 1984 to 1999, by Cincinnati Bell, Inc., a provider of telecommunications services, where she had assignments in strategic planning, corporate development, and operations, lastly as Vice President of Customer Sales and Service.Ms. Craig’s qualifications to serve on our Board include extensive experience in the telecommunications industry and her leadership, general business, customer operations and marketing experience. JOHN W. FINKE has served as a director since 2006.Mr. Finke, age 48, has served as President and CEO of HickoryTech Corporation since 2006.Mr. Finke has been with HickoryTech since 1996, and served as HickoryTech’s Chief Operating Officer and Executive Vice President from 2005 to 2006, its President of Telephone Operations from 2003 to 2005, and President of HickoryTech’s Network Design and Operations Division from 2000 to 2003. Prior to joining HickoryTech, Mr. Finke held numerous engineering and management positions with GTE Telephone Operations and Contel of Indiana from 1984 to 1996, both companies were providers of telecommunications services.Mr. Finke is a director of Jones Metal Products, Inc. of Mankato, Minnesota, a full service metal fabrication business that is focused on creating value for their customers.Mr. Finke holds an MBA.His qualifications to serve on our Board include his deep technical, operational and senior leadership experience, his extensive experience in the communications industry, and his experience with acquisitions and divestitures, and integration of acquisitions. CONTINUING DIRECTORS TERMS ENDING IN 2013 DIANE L. DEWBREY has been a director since 2009 and has served as Vice Chair of the HickoryTech Board of Directors since January 2010.Ms. Dewbrey, age 46, has been employed by Foundation Bank, a Washington State chartered commercial bank since 2006, most recently in the role of CEO and Director. Ms. Dewbrey was employed by Fifth Third Bancorp, a diversified financial services company, from 1987 to 2005, lastly as Director of Central Operations, Bancorp Corporate Officer and Senior Vice President.Ms. Dewbrey’s qualifications to serve on our Board include senior leadership experience serving as CEO of a commercial bank and specific expertise and knowledge in the various areas of banking, finance, corporate governance, compensation, operations, and mergers and acquisitions. LYLE G. JACOBSON has served as a director since 1989.Mr. Jacobson, age 69, retired in 2007 as the President and CEO of Katolight Corporation (now MTU Onsite Energy), a manufacturer of diesel and gas powered electrical generator sets and generator controls, in Mankato, Minnesota.He served as Katolight President and CEO from 1985 until he retired in 2007.Mr. Jacobson’s qualifications to serve on our Board include senior leadership experience serving as President and CEO of Katolight Corporation and specific expertise in the areas of human resources, quality, customer service and finance. 5 COMPENSATION OF DIRECTORS In 2009 our Board retained the services of Sibson Consulting, a compensation consultant, to assess our directors’ compensation program and to provide feedback and recommendations on program competitiveness and compensation delivery practices.Sibson Consulting compared our directors’ compensation program against best practices and the compensation practices of peer companies.Effective January 1, 2010, the Board modified the directors’ compensation program to a role-based compensation structure.This new approach compensates directors for their ongoing role and direction rather than for attendance at meetings. Effective January 1, 2010, the annual Board retainer for each independent director is $47,500.Of this retainer, $25,000 is paid in HickoryTech stock, with the option to receive the remaining $22,500 of the annual retainer in cash or in shares of HickoryTech common stock.Compensation for Board and committee meeting attendance and the Director’s Incentive Plan was discontinued. Non-employee annual retainers for certain chairperson positions were also reviewed and, to compensate for the leadership responsibilities, the Board Chair receives a $20,000 annual retainer, in addition to the retainer as a Board director. Board Committee fees were discontinued and were replaced with annual committee retainers.Each Audit Committee member receives an annual retainer of $5,750, with the Audit Committee Chair receiving an additional $7,500 for the responsibilities associated with serving as chair. Each Compensation Committee member receives an annual retainer of $5,000, with the Compensation Committee Chair receiving an additional $6,000 annual retainer for serving as chair.Each Governance/Nominating Committee member and Finance and Planning Committee member receives an annual retainer of $5,000, with the chairs of these committees receiving an additional $5,000 annual retainer for the responsibilities associated with serving as committee chair.If an ad hoc committee is established by the Board, the Compensation Committee will establish appropriate compensation for the ad hoc role. All retainers for Board or committee roles are paid quarterly.Each director is required to attend 75% of all scheduled Board and committee meetings for the committees of which they are members. If attendance is less than 75%, the director’s annual retainer will be reviewed and potentially adjusted by the Board.Directors are also reimbursed for all travel expenses associated with meeting attendance.Directors are eligible for matching charitable gift contributions through the HickoryTech Foundation, up to $1,000 in each Foundation fiscal year. Directors who have served three consecutive Board terms or who leave the Board as the result of a change of control, are entitled to receive a $20,000 annual retainer for three years after they terminate their positions as Board members.They also continue to be eligible for matching charitable gift contributions through the HickoryTech Foundation during this three year period.These benefits are available to each director who was a director on the Board as of April 29, 2008.Any director joining the Board after April 29, 2008 is not eligible for these benefits. Because he is an employee of HickoryTech, Mr. Finke, our Chief Executive Officer and member of our Board of Directors, receives none of these fees or equity grants for his service as a member of the Board. 6 DIRECTOR COMPENSATION FOR 2010 Name (1) Fees Earned or Paid in Cash Stock Awards Option Awards ($)(4) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Nonqualified Deferred Compensation Earnings ($)(5) All Other Compensation ($) Total ($) Robert D. Alton, Jr. - - Lyle T. Bosacker - James W. Bracke - - - Myrita P. Craig - - - Diane L. Dewbrey - Lyle G. Jacobson - R. Wynn Kearney, Jr. - Starr J. Kirklin(7) - - - Dale E. Parker - - - Mr. Finke, our President and Chief Executive Officer, also serves as a director and is not included in this table because he does not receive compensation for his service as a director.The compensation received by Mr. Finke as an employee is shown on the Summary Compensation Table on page 23. This column reflects all fees paid or payable in cash.If a director has forgone cash payment of the annual retainer for compensation in the form of HickoryTech common stock, the amount is shown in the Fees Earned or Paid in Cash Column instead of the Stock Awards Column.Mr. Bosacker and Mr. Jacobson have each elected to forgo the cash payment of the annual retainer for compensation in the form of HickoryTech common stock. Reflects the aggregate grant date fair value of stock received in 2010, computed in accordance with FASB ASC Topic 718. There were no stock option awards granted to directors in fiscal year 2010.As of December 31, 2010, each director has the following number of options outstanding: Mr. Bosacker, 15,000; Mr. Bracke, 5,000; Ms. Craig, 15,000; Mr. Jacobson, 15,000; Mr. Kearney, 15,000; and Mr. Kirklin, 15,000. Reflects the 2010 accrual for the Board retainer due to eligible directors when they leave the Board after serving three consecutive Board terms or, regardless of the length of service, after a change in control and related events concerning HickoryTech. Directors may participate in the HickoryTech Foundation Matching Gift Program on the same terms as HickoryTech employees.Under the Matching Gift Program the Foundation matches up to $1,000 a year in contributions by any full-time employee or director to approved charitable organizations.The Foundation’s fiscal year runs from March through February.The amounts shown reflect all matches made on behalf of the director through the HickoryTech Foundation Matching Gift Program. Mr. Kirklin retired from the HickoryTech Board effective May 11, 2010. The amount shown reflects the portion of the annual retainer that Mr. Kirklin is eligible for based on his retirement from the Board.The amount shown also reflects a $500 match made through the HickoryTech Foundation Matching Gift Program on behalf of Mr. Kirklin. In 2003, the Board of Directors approved and, in April 2008, subsequently revised stock ownership guidelines for all directors.Guidelines require directors to own three times their annual retainer in HickoryTech stock.The annual retainer amount is divided by the share price as of a specific date to determine the number of shares to be owned.Share guidelines require directors to own 7,309 shares of HickoryTech stock (three times the April 30, 2008 annual retainer ($60,000) divided by the April 30, 2008 stock price of $8.21) within three years of April 30, 2008 or five years of joining the Board, whichever date is later.Each director is currently in compliance with these guidelines or within the designated time period to achieve the ownership levels. 7 CORPORATE GOVERNANCE MATTERS The Board Of Directors And Committees During fiscal year 2010, our Board of Directors held seven meetings.All of the meetings were regularly scheduled.We have four Board committees.Each director attended at least 75% of the Board meetings and committee meetings for their assigned committees.It is HickoryTech’s philosophy that all directors participate in the Annual Shareholder Meeting and all directors attended the Annual Meeting held May 12, 2010. The Board of Directors maintains that having an independent director serve as Chair of the Board, separate from HickoryTech’s CEO position, is an effective and efficient leadership structure for the Company and demonstrates our commitment to good corporate governance.This structure ensures a greater role for the independent directors in the oversight of the Company. The Board is actively involved in the oversight of risks that could affect the Company.This oversight is conducted primarily through committees of the Board, but the full Board has retained responsibility for general oversight of risks, with review of certain areas being conducted by the relevant Board committees.Full reports are provided by each committee Chair regarding the committee’s considerations and actions, as well as through regular reports directly from officers responsible for oversight of particular risks within the Company.Management reporting processes also help enable Board risk oversight and are designed to provide visibility with the identification, assessment and management of critical risks and management’s risk mitigation strategies.These include competitive, economic, operational, financial, regulatory, legal compliance, political and other risks. Our Board has determined, based on written questionnaires and inquiry that, with the exception of Mr. Finke, our CEO, each of our directors is “independent” under applicable rules.Except for Mr. Finke and Mr. Alton, no director identified any dealings between the director, members of the director’s family, or any controlled entity and HickoryTech, other than dealings in the director’s capacity as such.In considering Mr. Alton’s independence, the Board considered (1) his prior services as an officer, and (2) the Supplemental Retirement Account, retiree health care benefit and a small telephone concession benefit we maintain on his behalf as a former officer.Because Mr. Alton’s service as an officer terminated more than eight years ago and the continuing retirement benefits he receives were not believed significant, the Board concluded that Mr. Alton is independent. During 2010, the Audit Committee consisted of Messrs. Bosacker (Chair), Alton and Ms. Dewbrey, each of whom is an independent director within the meaning of the requirements of the NASDAQ Stock Market applicable to Audit Committees.The Audit Committee reviews the internal controls of HickoryTech and its financial reporting and meets with the independent auditors on these matters.The Audit Committee is responsible for the review of all interested party transactions and, although it does not have written policies as to the standards of approval consistent with the fiduciary obligations by which it is bound, approves only those transactions that it believes are in the best interests of the corporation and on terms at least as favorable as could be obtained from unaffiliated parties.The Audit Committee has the sole authority to appoint, review and discharge HickoryTech’s independent auditors.Our Board has determined that Mr. Alton is an Audit Committee financial expert as defined under applicable SEC rules.The Board adopted and approved a written charter for the Audit Committee, a copy of which can be found on the Company’s website, www.hickorytech.com.This Committee held five meetings in 2010.Beginning January 1, 2011, the Audit Committee consists of Messrs. Bosacker (Chair), Alton and Kearney and Ms. Dewbrey, each of whom is an independent director within the meaning of the requirements of the NASDAQ Stock Market applicable to Audit Committees. The Compensation Committee consists of Ms. Craig (Chair), Ms. Dewbrey and Messrs. Jacobson and Kearney, each of whom is an independent director under applicable NASDAQ rules.The Compensation Committee is responsible for determining the compensation forexecutive officers and directors, and assessing the effectiveness and risk exposure of the compensation programs.The Compensation Committee makes recommendations to the Board regarding compensation for executive management and directors of HickoryTech.The Board adopted and approved a written charter for the Compensation Committee, a copy which can be found on the Company’s website at www.hickorytech.com.This Committee held six meetings in 2010. 8 The Governance/Nominating Committee, which consisted of Messrs. Bracke (Chair), Parker, Jacobson and Kearney, held five meetings in 2010.This Committee’s objective is to maintain a strong Board for HickoryTech, to ensure appropriate governance practices and to make recommendations on Board Committee assignments and candidates for directorship.Beginning January 1, 2011, the Governance/Nominating Committee consists of Messrs. Parker (Chair), Bracke and Jacobson and Ms. Dewbrey. The Finance and Planning Committee, consisted of Messrs. Parker (Chair), Alton and Bosacker and Ms. Craig in 2010, and has an objective to review operational financial processes and results, to evaluate risks and ensure the maximization of the financial resources of HickoryTech.The Finance and Planning Committee held three meetings in 2010.Beginning January 1, 2011, the Finance and Planning Committee consists of Messrs. Bracke (Chair), Alton and Bosacker and Ms. Craig. HickoryTech has had an annual Board evaluation process in place since 2004.This system is periodically reviewed and enhancements are made to the process as applicable.We continue to monitor and evaluate Board effectiveness to maintain and improve our governance and Board practices. Nominations The Governance/Nominating Committee, composed entirely of directors who qualify as independent under applicable NASDAQ rules, is the standing Committee responsible for determining the slate of director nominees for election by shareholders, which the Committee recommends for consideration by the Board.The Committee has adopted a written Governance/Nominating Committee Charter, a copy of which can be found on the Company’s website at www.hickorytech.com.Any director elected to fill a vacancy shall have the same remaining term as that of such director’s predecessor.Vacancies on the Board of Directors resulting from the death, resignation, removal, or disqualification of the director may be filled by the affirmative vote of a majority of the remaining members of the Board. The Board seeks independent directors who represent a mix of backgrounds and experiences that will enhance the quality of the Board’s deliberations and decisions.Although the Board does not have a formal diversity policy, the objective of the Board is to reflect diversity including persons diverse in business background, gender and ethnicity.The Governance/Nominating Committee determines the required selection criteria and qualifications of director nominees based upon our needs at the time nominees are considered.A candidate must possess the ability to apply good business judgment and must be in a position to properly exercise his or her duties with loyalty and care.Candidates should also exhibit proven leadership capabilities, high integrity, and experience with a high level of responsibility within their chosen fields, and have the ability to quickly grasp complex principles of business, finance, and communication technologies.In general, candidates who hold an established executive level position in business, finance, strategic planning, or communications will be preferred. The Governance/Nominating Committee will consider these criteria for nominees identified by the Committee, by shareholders, or through some other source.When current Board members are considered for nomination for re-election, the Governance/Nominating Committee also takes into consideration their prior HickoryTech Board contributions, performance, and meeting participation.The Governance/Nominating Committee may use paid third parties to help identify nominees, to conduct appropriate background checks, and to verify credentials of nominees. The Governance/Nominating Committee will consider qualified candidates submitted by our shareholders for possible nomination.If you wish to make such a submission, you should send the following information to the Governance/Nominating Committee c/o Corporate Secretary at the address listed in the following section, “Shareholder Communications With Board”:(1) name of the candidate, a brief biographical sketch and resume; (2) contact information for the candidate and a document evidencing the candidate’s willingness to serve as a director if elected; and (3) a signed statement as to the submitting shareholder’s current status as a shareholder, including the number of shares currently held. 9 The Governance/Nominating Committee makes a preliminary assessment of each proposed nominee based upon the resume and biographical information, an indication of the individual’s willingness to serve, and other background information.This information is evaluated against the criteria set forth above and our specific needs at that time. Based upon a preliminary assessment of the candidate(s), the Governance/Nominating Committee may invite those who appear best suited to meet our needs to participate in a series of interviews that will be used as a further means of evaluating potential candidates. On the basis of information learned during this process, the Governance/Nominating Committee determines which nominee(s) to recommend to the Board to submit for election at the next Annual Meeting.The Governance/Nominating Committee uses the same process for evaluating all nominees, regardless of the original source of the nomination. No candidates for director nominations were submitted through this process to our Governance/Nominating Committee in conjunction with the Annual Meeting to be held in 2011.Any shareholders desiring to present nominations for consideration by the Governance/Nominating Committee prior to the Annual Meeting held in 2012, must do so by January 18, 2012 in order to provide adequate time to duly consider the nominee and comply with our by-laws. Shareholder Communications With Board The Board of Directors has implemented a process by which our shareholders may send written communications to the Board’s attention.Any shareholder desiring to communicate with our Board, or one or more of our directors, may send a letter addressed to the HickoryTech Board of Directors, c/o HickoryTech Corporate Secretary, David A. Christensen, HickoryTech Corporation, 221 East Hickory Street, P.O. Box 3248, Mankato, Minnesota 56002-3248.The Corporate Secretary has been instructed by the Board to promptly forward all communications so received to the full Board or the individual Board member(s) specifically addressed in the communication. SECURITY OWNERSHIP No shareholder held more than 5% of our common stock as of February 28, 2011.Directors, nominees and the executive officers of HickoryTech named under the “Summary Compensation Table” own the following shares of common stock of HickoryTech as of February 28, 2011: Amount and Nature of Percent of Name of Beneficial Owner Beneficial Ownership(a) Common Stock Robert D. Alton, Jr. * Lyle T. Bosacker (b)(c) % James W. Bracke (c) * Myrita P. Craig (c) * Diane L. Dewbrey * John W. Finke (c)(d)(e)(f) % Lyle G. Jacobson (c)(g) * R. Wynn Kearney, Jr. (c)(h) % Dale E. Parker * David A. Christensen (c)(d)(e) * Damon D. Dutz (c)(e) * Lane C. Nordquist (c)(d)(e) * Walter A. Prahl (e) All of the above and other executive officers as a group (14 persons) (i) % * Less than 1% (a) Except as otherwise indicated, the shareholders listed in the table have sole voting and investment powers with respect to the common stock owned by them. 10 (b) Includes 263,253 shares held by Mr. Bosacker’s spouse. (c) Includes shares which may be acquired within 60 days after February 28, 2011 through the exercise of stock options as follows:Mr. Bosacker, 10,000; Mr. Bracke, 5,000; Ms. Craig, 10,000; Mr. Finke, 71,500; Mr. Jacobson, 10,000; Mr. Kearney, 10,000; Mr. Christensen, 39,000; Mr. Dutz, 5,800 and Mr. Nordquist, 38,000. (d) Includes shares held in a trust under the long-term portion of HickoryTech’s Executive Incentive Plan as follows: Mr. Christensen, 28,345; Mr. Finke, 12,502; and Mr. Nordquist, 5,974. (e) Includes restricted shares of HickoryTech stock as follows: Mr. Finke, 40,349; Mr. Christensen, 12,103; Mr. Dutz, 12,103; Mr. Nordquist, 12,103; and Mr. Prahl, 12,103. (f) Includes 34,462 shares held by Mr. Finke’s spouse. (g) Includes 19,764 shares held by Mr. Jacobson’s spouse. (h) Includes 45,000 shares held in a profit sharing trust, 12,783 shares held in a family foundation, and 14,320 held in a trust for Mr. Kearney’s children. (i) Includes all shares owned by all 14 persons: (1) 55,645 shares held in a trust for the benefit of executive officers pursuant to the long-term portion of HickoryTech’s Executive Incentive Plan; (2) 45,000 shares held in a profit sharing trust; (3) 12,783 shares held in a family foundation; (4) 14,320 held in a child’s trust; (5) 317,479 shares held by spouse of a director or executive officer; (6) 199,300 shares which may be acquired within 60 days after February 28, 2010, through the exercise of stock options and (7) 46,854 restricted shares that were awarded March 5, 2010 and 51,992 restricted shares that were awarded March 4, 2011. OTHER EXECUTIVE OFFICERS In addition to Mr. Finke, the executive officers of HickoryTech are as follows: DAVID A. CHRISTENSEN, age 58, has served as a Senior Vice President since 2005 and as our CFO and Treasurer since 1986, initially joining the Company as our Controller in 1979.He also has served as our Corporate Secretary since 1993.Mr. Christensen received his Certified Public Accountant (CPA) license and, prior to joining HickoryTech, was a CPA for KPMG LLP, an audit, tax and advisory firm. DAMON D. DUTZ, age 62, has served as a Vice President since 2006 and has served as President of our Consumer and Network Solutions Division since September 2007, as President of our Consumer Solutions Division from February 2006 through August 2007, and as the Director of Operations for our Telephone Operations Sector from June 2000 to February 2006.Prior to joining HickoryTech, Mr. Dutz held numerous operations and management positions with GTE Telephone Operations.GTE was a provider of telecommunication services. MARY T. JACOBS, age 53, has served as a Vice President since 1996, as our Vice President of Human Resources since 1998, and as our Director of Human Resources from 1993 to 1997.Prior to joining HickoryTech, Ms. Jacobs was Director of Human Resources for a division of International Multifoods, a food service company. LANE C. NORDQUIST, age 60, has served as our Chief Information Officer since 2010 and has served as a Vice President and as the President of our Information Solutions Division since joining the Company in 2000.Prior to joining HickoryTech, Mr. Nordquist worked for Select Comfort Corporation from 1996 to 2000 as its Vice President and Chief Information Officer.Select Comfort Corporation is a bedding manufacturer. WALTER A. PRAHL, age 57, has served as a Vice President since 2006, as President of our Business and Wholesale Solutions Division since 2010, as President of our Wholesale Solutions and Business Development Division from 2007 to 2010, and as President of our Transport Solutions Division from 2005 to 2007.Mr. Prahl worked for ALLETE from 1977 to 2005 and was in the position of Chief Operating Officer of Enventis Telecom when we acquired that company in 2005. There are no present family relationships between the executive officers, nor between the executive officers and the directors. 11 EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy and Objectives It is our objective to maintain a compensation structure that will attract and retain highly qualified executives, and motivate them to achieve strong results.Executives will be compensated at a competitive level, using as a guideline, market compensation data for similarly situated executives at companies of a comparable size, especially those companies in our industry. Our compensation program is a combination of base pay and pay at risk.It emphasizes pay for performance and compensation is dependent upon achievement of corporate objectives, as well as individual performance.Our compensation program is intended to reward performance which drives successful Company results, enhance a culture that is team focused, and reward both individual success and the success of the overall organization, while considering shareholder return. The Compensation Committee and Board believe that the compensation packages for executive officers should consist of three principal components: § Annual base salary § Annual incentive, earned in cash and dependent on the Company’s annual financial performance § Long-term incentive compensation focusing on the Company’s long-term strategic objectives, currently provided in the form of restricted stock. The Committee considers multiple factors when determining the total at-target compensation (the sum of base salary, annual incentive and long-term compensation) for each position.The Committee uses market compensation data for similarly situated executives at competitive companies as a guideline in determining compensation, and generally looks at the median of the market as the guideline for all aspects of compensation; however, there will be variance from these guidelines based upon the role of the position within our organization and the executive’s experience and performance in achieving objectives. On average, 60% of the compensation provided to our CEO is performance based, and for our other named executive officers, 50% of their compensation is performance based.The combination of base salary, annual incentives and long-term incentive programs provide a balance and encourage executives to remain focused on both the short and long-term operational and financial goals of the Company which are aligned with the interests of our shareholders. The Compensation Committee evaluates the competitive levels of compensation for the CEO and other executives.The Committee hires an external compensation consultant at least once every three years to assist in reviewing the external marketplace and ensuring that the Company maintains its ability to attract and retain superior employees in key positions. Administration of Our Compensation Program—Role of Compensation Committee Our Compensation Committee is responsible for establishing and implementing the compensation program for executives.During 2010, each member of the Compensation Committee was an independent director within the meaning of the listing requirements of the NASDAQ Stock Market.The Committee ensures that the total at-target compensation established for the executive team is fair, reasonable and competitive. The Compensation Committee annually considers and approves the base salary for our executive officers and recommends to the Board, for its approval, the financial performance objectives under our annual incentive plan, referred to as the Executive Incentive Plan.The Compensation Committee also administers our Long-Term Executive Incentive Program, which provides compensation for achievement of longer term strategic goals and they approve, and recommend to the Board for its approval, the grant of any discretionary equity-based benefits such as stock grants or stock options.The Compensation Committee retains the discretion to recommend to the Board special compensation treatment beyond the compensation plans outlined if they determine appropriate. 12 Our full Board, without the participation of our executive officers who may be Board members, has authority to approve the financial performance objectives and any payouts under both our annual Executive Incentive Plan and the Long-Term Executive Incentive Program. Our President/CEO annually reviews the performance of the executives and provides a recommendation to the Compensation Committee for the annual base salary levels of our executives.The Compensation Committee considers the recommendation of the President/CEO in determining the salary levels of executives, together with other statistical and competitive information.Our President/CEO does not, however, make a recommendation regarding his own compensation or participate in the executive session of the Compensation Committee at which his own salary level is approved. We conduct a survey of peer and similarly sized companies not less than once every three years to provide market compensation data for our compensation decisions and to make certain our compensation programs are not inconsistent with market focus.In 2009, the Compensation Committee hired an external compensation consultant, Sibson Consulting, a division of the Segal Company, to assist in reviewing the market data and to make recommendations for the competitiveness and integrity of our executive compensation programs.The Compensation Committee made the decision to contract with Sibson Consulting, and the consultant reported directly to the Compensation Committee for this study.The consultant provided the Committee with relevant executive compensation trends along with market data on total compensation, base salary, annual and long-term incentives, and perquisites, as well as competitive information on change of control agreements.The Committee considers input from the compensation study as one component in determining the executive compensation plans.Our Compensation Committee considered information from the compensation consultant, which was derived from both published surveys and available proxy data for peer companies, to formalize its recommendation on the executive compensation structure.For the 2009 compensation review, the peer group consisted of 12 companies.The companies were selected based on revenue size, industry and comparable business lines and business complexity.The peer group consisted of: · 8x8 · Alaska Communications Systems · CBeyond · Cogent Communications Group · Consolidated Communications Holdings · Iowa Telecommunication Services · Knology · New Ulm Telecom · Otelco · Shenandoah Telecommunications · SureWest Communications · Warwick Valley Telephone 13 Executive Compensation Components We provide executives with a compensation package consisting of base salary and both short and long-term incentives, or at-risk compensation, which are payable in cash and stock based awards.Our annual executive incentive compensation is based on our Executive Incentive Plan and our Compensation Committee and Board establish financial goals under this plan annually.Our longer-term executive incentive compensation is through our Long-Term Executive Incentive Program, which is tied to HickoryTech’s overall long-term strategic objectives. The 2009 review of our executive compensation programs completed in conjunction with the external consultant validated the structure of our current executive programs.However, the review noted that actual at-target compensation currently being paid to our executives fell below market, primarily due to our executives’ base salaries continuing to be below market rates, along with lower at-target compensation under the Long-Term Executive Incentive Program. Base Salary.Adjustments to base salary are considered by the Committee annually.When determining base salary increases, the performance of the individual as well as the performance of HickoryTech is considered, along with the competitiveness of the base salary and internal equity.Base salary increases for the President/CEO are recommended by the Compensation Committee and approved by the Board.Our President/CEO reviews the performance of the other executives and provides a recommendation for base salary increases to the Compensation Committee for their review and approval. In addition, base salaries and total compensation are reviewed at the time of promotion.When determining increases to base salaries due to promotion, the change in responsibilities, the market compensation of the position, the competitiveness of the compensation and internal equity are considered. In the 2009 executive compensation review, the Compensation Committee, with the assistance of the external compensation consultant, reviewed the level of executive base salaries and the competitive market information.As a result of the analysis they made slight adjustments to the ranges for base salary for each executive position, using the median for comparable positions as a guideline.The established salary ranges are reviewed annually and may be adjusted based on published market data related to salary structure movement for similarly situated companies.These ranges are used as guidelines and are one aspect of what the Committee considers when determining base salary compensation treatment for executives. Although the salary ranges established for executives were competitive to market, a number of the executives’ current base salaries were not yet at the minimum of the range for their position.After discussions, the Committee established the philosophy that executive base salaries should be at least at the minimum of the salary range for their position.The philosophy of paying no less than the minimum of the market-based base salary range is a consistent philosophy throughout the HickoryTech organization, but had not been previously applied to executive compensation due to the Board’s previous philosophy of having a larger percentage of executive compensation at risk compared to the competitive market.In April 2010, the executives received an adjustment to their base salary.From January 2009 through March 2010, the executives were under a wage freeze, as part of cost control methods undertaken in 2009.In April 2010, any executive not currently at the minimum of their salary range was moved to that level.The Committee further recommended that more aggressive salary treatment continue in future years until the executive’s base salary is at a position in their salary range reflective of their experience in the role.All salary treatment will be dependent upon performance of the executive and budgetary considerations.The Board approved this philosophy and approach. The Compensation Committee reviewed the performance of John Finke, our President and CEO, the performance of the Company and the salary range for his position and, based on that review, they recommended and the Board approved a 3% increase to Mr. Finke’s base salary.This increase was effective April 1, 2010.In addition, our President/CEO reviewed the performance of the executives on his team, and recommended to the Compensation Committee, base salary increases for this team.These increases represented a merit increase based on performance and, for those executives whose base salaries were 14 not already at the minimum of the salary range for their position, the increases also included a percentage increase to bring their base salary to at least the minimum of the salary range for their position.Mr. Christensen, our CFO received a 6.5% increase; Mr. Dutz, President of our Consumer and Network Solutions Division, received a 10% increase; Mr. Prahl, President of our Business and Wholesale Solutions Division, received a 10% increase; and Mr. Nordquist, President of our Information Solutions Division, received a 2% increase.All these increases were effective April 1, 2010. In addition, Mr. Prahl received a base salary increase of 6% on August 9, 2010, based on assuming additional responsibilities associated with a company restructuring, taking on responsibilities for leadership of all the Company’s business-to-business sales efforts. Performance-Based Incentive Compensation.To motivate executives to achieve the Company’s business goals and reward them for achieving those goals, a portion of each executive’s compensation is performance based and at risk.These at-risk incentive components include the Executive Incentive Plan (EIP), which is an annual cash based incentive plan, and the Long-Term Executive Incentive Program (LTEIP), which is a multi-year stock based program implemented under our 1993 Stock Award Plan. Both the annual and the long-term incentive plans were reviewed as part of the 2009 executive compensation study completed in conjunction with an external consultant.The provisions for the annual incentive plan, the EIP, were determined to be sound and the at-target ranges were within market rates.The provisions for the LTEIP were also determined to be well founded; however, the at-target ranges for some of the executive positions were below market rates. Annual Incentive—The Executive Incentive Plan (EIP). The Committee recommended, and the Board approved, retaining the current plan provisions of the EIP and the at-target ranges. Each executive is eligible to participate in the EIP, which provides them an opportunity to earn a cash incentive payment if the pre-established annual financial objectives are met.Each executive has a targeted payout, which is expressed as a percentage of the executive’s base salary.This is multiplied by the level of achievement of the weighted objectives established under the plan to determine the payout. Mr. Finke has an at-target incentive opportunity of 60% of his base salary.Mr. Christensen, our Chief Financial Officer, and the Presidents of our business units have an at-target opportunity of 52.5% of their base salary. The EIP has a threshold that must be met prior to any payouts being made under the plan.For 2010, the threshold was based on Adjusted Cash Flow.Our definition of Adjusted Cash Flow was simplified in 2010, and is now calculated as earnings before interest, taxes, depreciation and amortization (“EBITDA”), adjusted for the cash impacts of capital expenditures.(See Non-GAAP Reconciliation Section on page 20).Previously the impacts of interest, minimal principal repayment on indebtedness and taxes were also considered in the calculation. For 2010, the EIP threshold of 75% of the net budgeted adjusted cash flow was obtained and incentive payments were earned.In prior years, this threshold was 50% of Adjusted Cash Flow versus 75%, but as a result of the revised Adjusted Cash Flow calculation, the plan opener threshold was increased from 50% to 75% for 2010.Additionally, for 2010 the Committee and Board considered the key areas of focus necessary to achieve the Company’s strategy and established the EIP objectives and weightings.Each objective was weighted to reflect the critical financial focus areas for the year.After the threshold was met, the achievement for each objective was used to calculate the payout under the plan.At least 85% of an individual financial objective has to be achieved in order to earn any payout under a specific objective.If actual results achieved are lower than the pre-established objective, any awards earned are reduced 3% for each 1% the actual result is less than the objective, from the 85% to 100% achievement level. Objectives that are achieved at-target receive 100% of the award.For any achievement over 100% of the objective, the payment is increased 3% for each 1% the actual results exceed the target, with a maximum 200% payout under each 15 objective except for EBITDA.The EBITDA objective has a different multiplier.If the actual EBITDA results achieved exceed the objective by more than 101%, payment will be increased by 10% for every 1% actual results exceed the objective up to the 200% maximum payout.EBITDA is a key financial measure for our Company and this payout structure helps ensure that this objective receives the necessary focus.It is a stretch objective that can still be achieved above 100% with extraordinary effort. The President/CEO and executives all share the same EIP objectives and weightings, although their at-target bonus amounts vary dependent on their position.In order to achieve the strongest results, our executives must work together as one team, supporting each others’ work groups.Therefore, the Committee recommended and the Board approved, one set of objectives shared by the President/CEO and all other executives.In 2010 there were payouts earned under the EIP.The plan threshold of Adjusted Cash Flow was met and the pre-established financial objectives were all achieved above the 85% minimum level, and therefore, incentive awards were made to the President/CEO and all executives under the EIP. The 2010 EIP objectives, weightings, results and awards earned are reflected in the following table. Net Income EBITDA Revenue Weighting 20
